DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a "use" can only be properly claimed as a process or method.  35 U.S.C. §§ 100(b), 101.  See, Clinical Products v. Brenner, 255 F. Supp. 131,  149 USPQ 475, 477 (D.D.C. 1966).  In re Thuau, 1943 C.D. 390.  To overcome this rejection, the claims need to be rewritten indicating a clear method or process of use.
To advance compact prosecution, claim 15 will be interpreted a method of using the oil-based extract in the preparations as listed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,6-7, 9-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2017/124201 (hereafter WO’201).
WO’201 teaches a process for the extraction of ingredients, such as flavorings, vitamins and polyphenols from foodstuffs, comprising the following steps: 
a) provision of a food, b) adding an extractant, c) grinding the food and the extraction agent into a pulp and d) separation into an extraction phase, which is an oil phase, and a solid phase as a raffinate phase, characterized, in that the foodstuff is firstly ground with the extraction agent, wherein the micronizing is defined by the fact that the foodstuff is ground with the extractant until the oil phase has an average particle size of less than 300 µm, preferably of less than 100 µm and more preferably of less than 20 µm, and that the slurry in a three-phase separator into a solid phase, an oil phase for recovery an essence oil and a water phase is separated. 
As starting food material, plant, meat and fish products can be used. The fine grinding leads to an unexpected reduction of the number of germs. The extraction agent may be a mixture of vegetable oil, salt and sugar and may contain antioxidants such as tocopherols. Preferably. the grinding takes place in two phases. and at a temperature of 17-25°C, and a toothed colloid mill can be employed. Preferably. the oil phase is subjected to a heating and subsequent cooling treatment.
Regarding the dependent claims:
Claim 2 – sect [0012]
Claim 3 – sect. [0013]
Claim 6 – sect. [0015], [0043] – [0045]
Claim 7 – sect. [0021]
Claim 9 – sect. [0018]
Claim 10 – sect. [0022]. [0025]
Claim11 – sect. [0024]
Claim 12 – sect. [0026]
Claim 13 – sect. [0029]
Claim 14 – claim 20
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/124201 (hereafter WO’201).
WO’201 teaches a process for the extraction of ingredients, such as flavorings, vitamins and polyphenols from foodstuffs, comprising the following steps: 
a) provision of a food, b) adding an extractant, c) grinding the food and the extraction agent into a pulp and d) separation into an extraction phase, which is an oil phase, and a solid phase as a raffinate phase, characterized, in that the foodstuff is firstly ground with the extraction agent, wherein the micronizing is defined by the fact that the foodstuff is ground with the extractant until the oil phase has an average particle size of less than 300 µm, preferably of less than 100 µm and more preferably of less than 20 µm, and that the slurry in a three-phase separator into a solid phase, an oil phase for recovery an essence oil and a water phase is separated. 
WO’201 differs by not specifically disclosing the limitations found in the claims listed supra.  
	The mere use of different starting materials, whether novel or known, in a conventional process to produce the product one would expect therefrom does not render the process unobvious.  Use of a known member of a class of materials in a process is not patentable if other members of the class were known to be useful for that purpose.  Once the general reaction has been shown to be old, burden is on the applicant to present reason or authority for believing that a group on the starting compound would take part in or affect the basic reaction and thus alter the nature of the product or operability of the process.
Normally, it is to be expected that a change in concentration, would be a patentable modification.  Under some circumstances, changes such as this may impart patentability to a process if the particular change claimed produces a new and unexpected result which result is different in kind and not merely in degree from the results of the prior art.  Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality.  However, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  
Claim Rejections - 35 USC § 112
Claims 1, 5-7, 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claims 1, 5-7, 14 all recite the broad recitations, and the claim also recites the same limitations which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH D CARR whose telephone number is (571)272-0637. The examiner can normally be reached Monday-Friday (10:30 am -7:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetteroff can be reached on 572-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEBORAH D. CARR/
Primary Examiner
Art Unit 1622



/DEBORAH D CARR/Primary Examiner, Art Unit 1622